Citation Nr: 1233187	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-26 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative residuals with traumatic arthritis in the right knee, rated as 10 percent disabling due to arthritis with painful motion for the period prior to December 30, 2010, and as 10 percent disabling due to arthritis with painful motion and 10 percent disabling due to limitation of flexion since December 30, 2010. 

2.  Entitlement to an increased evaluation for post-operative residuals with traumatic arthritis in the left knee (exclusive of a temporary total evaluation from November 4, 2008 to January 1, 2009), rated as 10 percent disabling due to arthritis with painful motion for the period prior to December 29, 2010, and as 10 percent disabling due to arthritis with painful motion and 10 percent disabling due to limitation of flexion since December 30, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1986 to October 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee (RO).  In that rating decision, the RO continued the assigned 10 percent ratings for post-operative residuals with traumatic arthritis in each knee (previously evaluated under Diagnostic Codes 5257 and 5260).  

In an April 2009 decision, the RO granted a temporary total rating for convalescence for arthroscopic surgery on the left knee for the period from November 4, 2008 through December 31, 2008, and returned the assigned 10 percent rating in effect thereafter.

In November 2010, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the remand directives, the RO/AMC obtained updated copies of the Veteran's VA treatment records and associated them with the claims folder, and provided the Veteran with a VA examination on December 30, 2010 to evaluate the severity of his right and left knee disabilities.

By way of a March 2012 rating decision, the RO granted additional separate 10 percent ratings for limitation of flexion in each knee, each effective from December 30, 2010.  However, as these grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case prior to further disposition of the claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

As noted above, pursuant to the Board's November 2010 remand directives, the Veteran underwent a December 2010 VA examination to evaluate the severity of his right and left knee disabilities.  A  review of the additional VA treatment records obtained since his last VA examination indicate that the severity of the Veteran's knee disabilities have worsened since he was last assessed by VA.  A January 2012 VA treatment record shows that the Veteran presented with complaints of increased bilateral knee pain, and he was seeking a referral for a VA orthopedic surgical consultation because of his increased symptoms in his knees.  It was noted that the Veteran wore braces on each knee, which were not previously observed in the December 2010 VA examination.  The treatment note also shows that the Veteran would be scheduled to undergo magnetic resonance imaging (MRI) for his knees and scheduled for a follow-up orthopedic consultation to assess his knee disabilities.  

Given the evidence as to the increase in the severity of the Veteran's disabilities since the December 2010 VA examination, the Board finds that a new VA examination is needed to determine the current level of severity of the Veteran's knee disabilities.  VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In addition, a remand is needed to obtain the outstanding records of pertinent VA treatment.  As discussed above, the January 2012 VA treatment record shows that the Veteran was to be scheduled for a future MRI of his knees and for a follow-up orthopedic consult to discuss the severity of his bilateral knee symptomatology.   Since it appears that the Veteran has continued to receive treatment for his knee disabilities, a remand is needed to update the claims folder with copies of the Veteran's VA treatment records since January 2012.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the VA medical center in Nashville, Tennessee, all copies of any records of the Veteran's VA treatment records from January 2012 to the present. 

2. The Veteran should be scheduled for an appropriate VA examination to determine the current severity of the various manifestations of his service-connected bilateral knee disabilities. 

The claims folder should be made available to the examiner for review in conjunction with the examination, and such review should be noted in the examination report. 

The examination should assess the stability of the Veteran's knees and must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the knee due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, and pain on use or manipulation. 

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the knee or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state. 

The Veteran's bilateral knee surgical scars should be described with attention to rating factors, including their measurements and whether the scars are painful on examination, unstable, or affect knee function. 

The examination report should also include the examiner's opinion regarding the effect of the Veteran's service-connected bilateral knee disabilities on the Veteran's employability.

3. Thereafter, the RO/AMC should readjudicate the Veteran's increased rating claims based on the additional evidence, to include consideration of staged ratings based upon combined knee symptomatology.  If the Veteran is not awarded the full benefit sought with respect to either claim, provide him with a supplemental statement of the case and allow an appropriate opportunity to respond.  Then, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
JENNIFER HWA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


